Name: Commission Regulation (EEC) No 1603/86 of 26 May 1986 amending, for the second time, Council Regulation (EEC) No 1388/86 on the suspension of the import of certain agricultural products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/24 Official Journal of the European Communities 27. 5 . 86 COMMISSION REGULATION (EEC) No 1603/86 of 26 May 1986 amending, for the second time, Council Regulation (EEC) No 1388/86 on the suspension of the import of certain agricultural products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1388/86 of 12 May 1986 on the suspension of the import of certain agricultural products originating in certain third countries ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1505/86 of 16 May 1986 laying down certain detailed rules for the application of Council Regulation (EEC) No 1388/86 on the suspension of the import of certain agricultural products originating in certain third countries (2), amended the list of products set out in the Annex to Regulation (EEC) No 1388/86, the import of which into the Community is suspended ; Whereas the products listed in the Annex to Regulation (EEC) No 1388/86 are those presenting a risk of contami ­ nation ; whereas that risk appears not to exist for horses for competition ; whereas the Annex to the abovemen ­ tioned Regulation should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1388/86, the entry '01.01  Live horses, asses, mules and hinnies', under the columns 'CCT heading No' and 'Description ' respectively, is replaced by the following : 'ex 01.01  Live horses, excluding racehorses to take part in competitions, asses, mules and hinnies'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 23 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 127, 13 . 5 . 1986, p . 1 . (2) OJ No L 131 , 17. 5 . 1986, p . 45 .